Citation Nr: 0944723	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1988 to February 
1992 and from April 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Currently, audiometric testing shows an average 70 decibel 
loss, with a speech recognition score of 82 percent, in the 
right ear (level IV).


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

In August 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2006 and January 
2007 rating decisions, July 2007 SOC, and June 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so that issue is moot.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  When 
impaired hearing is service connected in one ear only, the 
non-service-connected ear will be assigned a designation of 
level I from Table VII.  38 C.F.R. § 4.85(f).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz (Hz)) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a) (2009).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.

At the VA audiological examination in September 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
80
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear at 90 dBHL, 64 percent at 75 dBHL, 
and 60 percent at 80 dBHL.  Tympanometry of the right ear 
indicated normal mobility but negative pressure that did not 
normalize with Valsalva.  Therefore, acoustic reflexes could 
not be tested due to the inability to maintain a pressure 
seal at negative pressure.  The Veteran was diagnosed with 
moderate to severe sensorineural hearing loss in the right 
ear at 500 to 4000 Hz.

The Veteran underwent a VA examination for ear disease in 
October 2006.  The examination was normal, and no active ear 
disease was found.  In addition, the examiner did not feel 
that the Veteran had Meniere's syndrome.  He diagnosed the 
Veteran with asymmetrical hearing loss with significant 
sensorineural hearing loss on the right.  A December 2006 MRI 
of the auditory canal showed normal seventh and eighth nerve 
complexes bilaterally and mild mucosal thickening in the 
bilateral ethmoid air cells.

At private treatment in July 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
70
80
80

The record also contains a private audiological evaluation 
from M. Audiology Associates that is dated July 1968.  Given 
that the record shows that the Veteran was born in November 
1968, the July 1968 examination date is obviously an error.  
While the report was submitted to VA in August 2007, it is 
not clear when the Veteran was tested and examined.  The 
report states that otoscopic evaluation revealed minimal wax 
bilaterally.  Pure tone air conducted thresholds were 
obtained using standard audiometric measures and revealed a 
mild sloping to profound sensorineural hearing loss in the 
right ear.  The speech reception thresholds was 45 dB for the 
right ear, and impedance testing revealed type A tymps 
bilaterally.

The Veteran had another VA examination in November 2007 at 
which he reported that his hearing had worsened since the 
September 2006 evaluation and that he had been issued 
binaural hearing aids by a private audiologist.  The 
audiologist at the VA examination noted that the Veteran's 
initial responses to pure tone testing for the right ear were 
supra-threshold and inconsistent with the speech recognition 
threshold.  The responses improved with repeated instruction.  
On the evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
80
80
75

Speech audiometry revealed speech recognition ability of 82 
percent at 88 dB, 80 percent at 94 dB, and 76 percent at 82 
dB percent in the right ear.  Otoscopy revealed clear ear 
canals and intact tympanic membranes.  Audiometric test 
results indicated a moderate to severe sensorineural hearing 
loss at 1000 to 8000 Hz for the right ear.  Pure tone stinger 
results were negative at 1000, 2000, 3000, and 4000 Hz.  The 
examiner described the speech recognition abilities as good 
for the right ear.  Tympanometry indicated normal ear canal 
volume with negative middle ear pressure and normal 
compliance.  Ipsilateral acoustic reflexes could not be 
evaluated.  The examiner noted that there had not been 
significant change in the Veteran's hearing since the 2006 VA 
examination.

The results of the September 2006 audiogram show an average 
pure tone threshold of 68.75 decibels in the right ear.  The 
Veteran's speech discrimination ability was 72 percent.  
Table VI indicates numeric designation of VI for the right 
ear.  Since the Veteran is not service connected for left ear 
hearing loss, he will be assigned a designation of I for the 
left ear under the provisions of 38 C.F.R. § 4.85(f).  The 
point of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.

The results of the July 2007 private audiogram show an 
average pure tone threshold of 71.25 decibels in the right 
ear.  The Veteran's speech discrimination ability was not 
indicated.  However, the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hz were 55 decibels or more.  This is an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a).  Therefore, table VIa can be used even though the 
examiner did not certify that the use of the speech 
discrimination test was not appropriate because of language 
difficulties or inconsistent speech discrimination scores.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).   Table VIa indicates 
numeric designation of VI for the right ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.

The results of the November 2007 audiogram show an average 
pure tone threshold of 70 decibels in the right ear.  The 
Veteran's speech discrimination ability was 82 percent.  
Table VI indicates numeric designation of IV for the right 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  Exceptional patterns of hearing impairment were 
not indicated.

The fact that the Veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case. 

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since June 11, 2005, one year before he filed his claim for 
an increased rating, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

In view of the foregoing, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


